Title: John Adams to Abigail Adams Smith, 19 January 1795
From: Adams, John
To: Smith, Abigail Adams


          
            My Dear Daughter:
            Philadelphia, January 19, 1795.
          
          I have a letter from your brother Thomas, dated London, 19th October; and the Secretary of State has one from John of the 22d. They had a good passage, and were in good health. They intended to go to Holland on the 29th.
          Enclosed is a copy of a letter from me to Mr. Jay, dated at the Hague, August the 13th, 1782, which probably put him first upon insisting on a new commission from Great Britain, before he would treat, expressly authorizing Mr. Oswald to treat with the Ministers of the United States of America. Put this copy with those that I sent you before. Col. Smith, if he thinks fit, may show this in confidence to Mr. Webster, Mr. McCormic, and Judge Hobart, if he will.
          Charles and I smoke our segars and look over old letter books, in great comfort together. He talks of leaving me next Thursday.
          I wish you good health and a daughter, and the blessing of Heaven on the mother and all her children.
          
            John Adams
          
        